Order, Supreme Court, New York County (David Saxe, J.), entered on or about September 17, 1996, which granted intervention codefendants’ motion for summary judgment dismissing intervenor’s complaint, unanimously affirmed, without costs.
Res judicata bars intervenor’s litigation of claims based on the same transaction involved in the prior appeal (214 AD2d 109), by which time intervener was a party to the action and in which she had a full and fair opportunity to raise the claims she now wants to press (see, Smith v Russell Sage Coll., 54 NY2d 185, 192, 194, n 3). Concur—Sullivan, J. P., Milonas, Rosenberger, Ellerin and Wallach, JJ.